





CITATION: R. v. Thom, 2011 ONCA 401



DATE: 20110524



DOCKET: C52370



COURT OF APPEAL FOR ONTARIO



Rosenberg, Lang and Watt JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Kevin Thom



Appellant



Robert Sheppard, for the appellant



James Clark, for the respondent



Heard: May 18, 2011



On appeal from the conviction
          entered by Justice Wolfram Tausendfreund of the Superior Court of Justice
          dated December 14, 2009 and from sentence imposed dated April 7, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The appeal from sentence is dismissed as abandoned.

[2]

The Crowns case depended upon proof that the jacket belonged to the
    appellant.  Given the value of the drugs, it was unlikely that they had been
    accidentally left in someone elses jacket.  In our view, given the nature of
    the documents found in the wallet in the jacket, it was open to the trial judge
    to infer that the jacket belonged to the lawful owner of the wallet, the
    appellant.  On this record, it was no more than speculation that the wallet
    came to be in the jacket through misadventure or because it was stolen.

[3]

Accordingly, the conviction was not unreasonable and the appeal is
    dismissed.


